Title: To James Madison from John Graham, 11 May 1807
From: Graham, John
To: Madison, James



Sir
Hampton 11th. May 1807.

I arrived here yesterday after a passage of eighteen days from New Orleans.  I came in the same Vessel with Genl Wilkinson who has brought round with him, some eight or nine of Burrs Men under an expectation that they will be important Witnesses.  Some of them will probably tell all they know, but I fear this will not be the case with those who know most.  The General has chartered a Pilot Boat to take these Men to Richmond and he, Capt Gaines, and myself set off for that Place in the Stage tomorrow morning.  We should have gone to-day had it been possible to have procured a conveyance that promised to be more speedy than that by the regular Stage.
I have the Honor of inclosing a Letter to you from Governor Claiborne and beg that I may be permitted to put under your Cover two Letters for the President, and one for the Secretary of War.
I promise myself the pleasure of waiting upon you at the City of Washington so soon as I can get off from Richmond.  With Sentiments of the Highest Respect I have the Honor to be, Sir your Mo: Obt Sert

John Graham


By this mail I transmit a Packet containing a Copy of the Laws passed by the Legislature of the Territory of Orleans at their last Session.

